Per Curiam.
On August 16, 1979, defendant was convicted of conspiracy to deliver a controlled substance and sentenced to 5 years probation with the first 4 months in county jail. After serving the 4 months in jail defendant was released. On April 11, 1980, defendant was found guilty of violation of his probation. On April 21, 1980, defendant was sentenced to 4 to 7 years imprisonment. Defendant was not credited with the 4 months incarceration which was part of the probation order. Defendant appeals as of right.
The only issue on appeal is whether a trial court must credit a defendant for the time spent in jail as a condition of probation when imposing sentence after the defendant’s probation has later been revoked. This Court has answered this question in both the affirmative and the negative. Holding no credit is due are People v Jaynes, 23 Mich App 360; 178 NW2d 558 (1970), People v Westman, 53 Mich App 662; 220 NW2d 169 (1974), People v Finn, 74 Mich App 580; 254 NW2d 585 (1977), People v Risher, 78 Mich App 431; 260 NW2d 121 (1977), and People v Sturdivant, 97 Mich App 711; 296 NW2d 157 (1980). Holding credit must be given are the strong dissent in Sturdivant, supra, and the unanimous decision in People v Stanley Robinson, 99 Mich App 623; 299 NW2d 13 (1980).
We find the reasoning in Stanley Robinson, supra, to be persuasive and adopt it as our own.
Remanded for entry of credit in conformity with this opinion.